United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.N., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION, MEDICAL
CENTER, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-879
Issued: November 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2009 appellant filed a timely appeal from a November 7, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs denying her reconsideration request.
There is no merit decision within one year of the filing of this appeal. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the claim.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration.
FACTUAL HISTORY
On July 24, 2007 appellant, then a 40-year-old supply clerk, filed a claim for a recurrence
of disability commencing June 15, 2007 related to an accepted June 16, 2006 thoracic sprain

sustained when she lifted a heavy box at work.1 She noted that working on a computer for
approximately six hours a week caused back pain. After experiencing increased neck pain at
work on July 5, 2007, appellant stopped work on July 6, 2007 and did not return.
Dr. Margarita Correa-Perez, a Board-certified physiatrist, held appellant off work from
June 18 to 20, 2007 and from July 6 to October 8, 2007. In a July 16, 2007 report, she noted a
June 8, 2006 injury and a June 15, 2007 recurrence of disability, noting that appellant
experienced back pain after heavy lifting at work. Dr. Correa-Perez diagnosed a herniated T8-9
disc.2 On August 29, 2007 she noted that appellant presented on May 21 and August 8, 2007
with paraspinal muscle spasms, complaining of “increasing dorsal pain when performing her
regular duties at work.” Dr. Correa-Perez held appellant off work due to objective evidence of
spinal cord compression.
In an October 3, 2007 letter, the Office advised appellant of the additional evidence
needed to establish her claim, including a detailed description of the identified work factors.
Appellant submitted additional evidence.3
In undated slips, Dr. Daisy Vasquez Dubeau, an attending obstetrician and gynecologist,
placed appellant on bed rest from December 19, 2005 to March 13, 2006 due to premature
contractions.
Effective May 21, 2007, the employing establishment approved an alternate work
schedule, with every other Monday off. On July 12, 2007 the employing establishment relocated
appellant to a different room, with no change in her working conditions or schedule.
By decision dated November 5, 2007, the Office denied appellant’s claim on the grounds
that fact of injury was not established. It found that appellant did not provide a sufficient
description of the events of June 15, 2007. The Office further found that appellant submitted
insufficient rationalized medical evidence establishing a causal relationship between the accepted
thoracic sprain and the claimed recurrence of disability.
In a December 7, 2007 letter, appellant requested reconsideration. She asserted that the
claimed recurrence of disability was a spontaneous worsening of the accepted June 2006 thoracic
sprain, unrelated to using the computer at work. Appellant submitted additional evidence.
In a November 2, 2007 letter, appellant stated that prolonged sitting while working at the
computer worsened her condition. She noted a history of lumbar radiculopathy since 2002.
1

The Office processed the accepted June 16, 2006 traumatic injury under a separate claim number. In an
October 19, 2007 letter, the employing establishment contended that appellant did not perform heavy lifting as a box
of purchase orders only contained 26 sheets of paper.
2

A March 29, 2007 magnetic resonance imaging (MRI) scan showed a herniated T8-9 disc. A July 2, 2007 MRI
scan showed focal disc herniations at T4-5, T7-8, T8-9 and T9-10, the largest at T8-9, with mild spondylosis and
degenerative disc disease.
3

Appellant also submitted documents regarding her Equal Employment Opportunity (EEO) grievance alleging
discrimination due to pregnancy as she was not selected for a promotion in late 2005. She also submitted a
March 20, 2006 transfer request.

2

In a November 1, 2007 report, Dr. Correa-Perez opined that lifting heavy boxes at work
on June 8, 2007 caused a dorsal sprain. She held appellant off work from July 6 to
November 6, 2007. Dr. Correa-Perez opined that a “heavy weight-lifting episode” at work could
have caused “increased intradiscal pressure provoking the disc herniation.” She noted work
restrictions.
By decision dated January 23, 2008, the Office denied modification on the grounds that
the evidence submitted did not establish that appellant’s condition worsened on June 15, 2007. It
further found that appellant did not submit a consistent history of injury.
In an August 11, 2008 letter, appellant requested reconsideration.
additional evidence.

She submitted

In a January 18, 2007 letter, the employing establishment advised appellant that, effective
February 4, 2007, her workstation would be relocated. Appellant’s work conditions and
schedule would remain the same. On January 24, 2008 the employing establishment granted
appellant a temporary schedule change from eight hours to six hours a day.
By decision dated November 7, 2008, the Office denied appellant’s request for
reconsideration on the grounds that her August 11, 2008 letter and accompanying evidence did
not contain relevant evidence sufficient to warrant a merit review of the prior decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,4 section 10.606(b)(2) of Title 20 of the Code of Federal
Regulations provides that a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) submit relevant and pertinent new evidence not previously
considered by the Office.5 Section 10.608(b) provides that when an application for review of the
merits of a claim does not meet at least one of the three requirements enumerated under section
10.606(b)(2), the Office will deny the application for reconsideration without reopening the case
for a review on the merits.6
In support of a request for reconsideration, a claimant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.7 Appellant need only
submit relevant, pertinent evidence not previously considered by the Office.8 When reviewing
an Office decision denying a merit review, the function of the Board is to determine whether the
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b). See also T.E., 59 ECAB ___ (Docket No. 07-2227, issued March 19, 2008).

7

Helen E. Tschantz, 39 ECAB 1382 (1988).

8

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

3

Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.9
ANALYSIS
The Office denied appellant’s claim for recurrence of disability by November 5, 2007 and
January 23, 2008 decisions. Pursuant to the January 23, 2008 decision, appellant requested
reconsideration by letter dated August 11, 2008. The issue at the time of the last merit decision
was the causal relationship of the claimed recurrence of disability to the accepted June 16, 2006
thoracic sprain. To be relevant, the evidence submitted in support of the August 11, 2008
request for reconsideration must address that issue.
In support of her reconsideration request, appellant submitted two letters regarding
implementation of an alternate work schedule and the relocation of her workstation. These
documents are not relevant evidence regarding the claimed recurrence of disability. Therefore,
this evidence is not relevant and pertinent or insufficient to require the Office to reopen
appellant’s claim for consideration of the merits.10
Appellant has not established that the Office improperly refused to reopen her claim for a
review of the merits under section 8128(a) of the Act because she did not show that the Office
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by the Office or submit relevant and pertinent new evidence.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a merit review.11

9

Annette Louise, 54 ECAB 783 (2003).

10

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

11

On appeal, appellant asserts that the Office should have accepted her claim for recurrence of disability because
the OPM approved her disability retirement application based on the reports from Dr. Correa. As noted, the Board
does not have jurisdiction over the denial of the claim for recurrence of disability on the present appeal. However,
the determinations of other administrative agencies regarding disability are not relevant to claims under the Act, as
different standards of proof are applied and the relationship to factors of federal employment is often not at issue.
Daniel Deparini, 44 ECAB 657 (1993); see also Ray B. Thackurdeen, 54 ECAB 396 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 7, 2008 is affirmed.
Issued: November 6, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

